Citation Nr: 0929209	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  He died in December 2000.  The appellant is 
his surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas. 

The Board remanded this matter in June 2003 for a re-hearing, 
and then in April 2004 for further development.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in July 2003.  The appellant's motion for 
advancement of the docket was granted in June 2006.

The Board, in a June 2006 decision, denied the instant 
claims.   

In an August 2008 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims (Court), by means of a 
single-judge disposition, vacated and remanded the instant 
matters to the Board for further proceedings consistent with 
the decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant alleges that in June 2006 the Board erred in 
concluding that a September 2005 VA medical opinion, which 
essentially found that the evidence of record showed no 
relationship between the Veteran's service-connected spinal 
condition and the cause of his death, was "competent medical 
evidence."  See Memorandum Decision at page five.  

Review of the September 2005 VA examination report shows that 
the examiner opined that 

It is my belief that the veteran's 
service-connected problems with the spine 
did not cause or contribute to his death.  
Please note that the veteran had multiple 
health problems/medical conditions.  In 
addition, pneumonia is on of the most 
common causes of death in patients of the 
veteran's age.  Therefore - again - I am 
certain that there is no relationship 
between [the veteran's] service-connected 
spinal disc condition and his multiple 
health problems which eventually lead 
[sic] to his death.  Please take in 
consideration also his advanced age.

The Memorandum Decision, at page five, found that the 
September 2005 VA examiner "offered no affirmative 
explanation of his conclusion that the veteran's spinal 
condition, or its effects on his daily life, did not cause or 
contribute to the veteran's death, even though the appellant 
and her daughter had repeatedly described the veteran's 
difficulty breathing as related to his back pain."  It was 
also noted that "the examiner's failure to explain the basis 
for his conclusion, or even to account for the appellant's 
argument, compromises the usefulness of the opinion."  Id.  
Additionally, the Memorandum Decision, at page five, 
determined that "the Board erred by relying on the flawed 
opinion to support its ultimate conclusion that the veteran's 
death was not related to his service-connected condition.  
See 38 C.F.R. § 4.2 (2008)."  

As such, in order to comply with the August 2008 Memorandum 
Decision, pursuant to this remand, the Board must arrange for 
an adequate medical opinion to be obtained regarding the 
cause of the Veteran's death.  The reviewing physician, in 
rendering the sought opinion, should specifically opine as to 
whether the Veteran's spinal condition, or its effects on his 
daily life, caused or contributed to the Veteran's death.  

Additionally, as these matters are being remanded, the RO 
should take the opportunity to ensure that all duties to 
notify and assist are fulfilled.  Specifically, the appellant 
should be provided notice consistent with the decision (and 
pertinent included findings) issued by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the course of the pending 
appeal, the Court issued a decision concerning the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the appellant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
appellant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.


Accordingly, the case is being REMANDED to the RO for the 
following action:

1.  The RO should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2008), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
in Dingess.  Furthermore, appropriate 
notice to comply with Hupp must be 
accomplished.

2.  In conjunction with the foregoing, 
the RO should invite the appellant to 
submit or identify any additional medical 
evidence in support of her claims.  
Thereafter, any additional medical 
evidence submitted or obtained should be 
associated with the claims folders.

3.  The RO should then refer the 
Veteran's claims files for review by an 
appropriate physician for the purpose of 
obtaining an opinion regarding any 
etiology between the Veteran's service-
connected disability and his death.  The 
Veteran's claims folders must be made 
available to the physician.  The 
physician should note that the Veteran's 
complete claims file was reviewed.

Based on a review of the evidence, the 
physician is requested to provide 
opinions on the following:

(1)  whether it is as least as likely as 
not that the Veteran's service-connected 
residuals of fractures of the left 
transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with 
fusion and excision of a herniated disc, 
and radiculopathies involving possible 
L4-S1 root levels, caused or aggravated 
his aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes 
mellitus; and

(2)  whether it is as least as likely as 
not that the Veteran's service-connected 
residuals of a fracture of the left 
transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with 
fusion and excision of a herniated disc, 
and radiculopathies involving possible 
L4-S1 root levels either (a) caused or 
contributed substantially or materially 
to cause death, (b) combined with the 
principal cause of death to cause death, 
(c) aided or lent assistance to the 
production of death, (d) resulted in 
debilitating effects and general 
impairment of health to an extent that 
rendered the Veteran materially less 
capable of resisting the effects of the 
other disease that primarily caused 
death, or (e) were of such a severity as 
to have had a material influence in 
accelerating the Veteran's death.

In supplying these requested opinions, 
the examiner must both acknowledge and 
provide sufficient explanation concerning 
the allegations made throughout this 
appeal by the appellant.  Namely, 1)  
that the Veteran during his lifetime 
repeatedly described breathing problems 
as related to back pain; 2) that the 
Veteran's decreased mobility due to his 
service-connected back disorder 
"caused" the pneumonia which led to his 
death; and, 3) that while the Veteran's 
back injury residuals may not have been 
the direct cause of his death, his lack 
of mobility together with his age 
"greatly contributed" to the 
development of pneumonia which led to his 
death.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
If the physician is unable to give an 
opinion with respect to the questions 
presented without resorting to 
speculation, an explanation as to why 
should be provided.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

6.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the Veteran's death and 
entitlement to dependency and indemnity 
compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318.  If the 
benefits sought on appeal remains denied 
to any degree, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2006 Board decision.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  The appellant need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

